                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


JEFFREY S. MORRILL,

      Plaintiff,

v.                                          CASE NO. 5:15cv324/MCR/GRJ

HOLMES COUNTY JAIL, et al.,

     Defendants.
_________________________________/
                                     ORDER
      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated January 30, 2018. ECF No. 131. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). The case was abated for several months and reopened on November 9,

2018, and the time for filing objections was extended to November 29, 2018. No

timely objections have been filed.

      Having considered the Report and Recommendation, and the record, the Court

has determined that the Report and Recommendation should be adopted.
                                                                            Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The magistrate judge’s Report and Recommendation, ECF No. 131, is

adopted and incorporated by reference in this Order.

       2.     Defendant Doctors Memorial Hospital’s Motion for Summary Judgment,

ECF No. 102, is GRANTED.

       3.     Defendant Tim Brown’s Motion for Summary Judgment, ECF No. 104,

is GRANTED.

       4.     Defendant Lynn Lee’s Motion for Summary Judgment, ECF No. 105, is

GRANTED.

       5.     Defendant Raina Brown’s Motion for Summary Judgment, ECF No. 106,

is GRANTED.

       6.     Defendant Holmes County, Florida’s Motion for Summary Judgment,

ECF No. 107, is GRANTED.

       7.     The Clerk is directed to enter judgment accordingly and close the file.

       DONE AND ORDERED this 22nd day of January 2019.




                                       M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE

Case No. 5:15cv324/MCR/GRJ
